UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6631



THOMAS D. CROOKS, JR.,

                                            Petitioner - Appellant,

          versus


MICHAEL MOORE, South Carolina Department of
Corrections; NATHANIEL HUGHES, South Carolina
Department of Corrections; SOUTH CAROLINA DE-
PARTMENT OF CORRECTIONS; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-98-2456-2-17AJ)


Submitted:   September 30, 1999           Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas D. Crooks, Jr., Appellant Pro Se. Larry C. Batson, Sr.,
Lesli Brown Darwin, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas D. Crooks, Jr., appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court.       See Crooks v. Moore, No. CA-98-

2456-2-17AJ (D.S.C. Apr. 26, 1999).       In addition, with regard to

Crooks’ claim that his work credits have been miscalculated, we

hold that Crooks has failed to make a substantial showing of the

denial of a consitutional right.       See 28 U.S.C.A. § 2253(c) (West

Supp. 1999).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                             DISMISSED




                                   2